— Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered November 20, 2009 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent William A. neglected the subject children.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Briana R., 247 AD2d 940 [1998]; Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]). Present — Martoche, J.P., Centra, Garni, Bindley and Pine, JJ.